Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 1 of 25 PageID #: 2305




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 DAMONIE EARL, LINDA RUGG, ALESA                 §
 BECK, TIMOTHY BLAKEY, JR.,                      §
 STEPHANIE BLAKEY, MARISA                        §
 THOMPSON, MUHAMMAD MUDDASIR                     §
 KHAN, ELIZABETH COOPER, JOHN                    §
 ROGERS, VALERIE MORTZ-ROGERS,                   §
 and LAKESHA GOGGINS, each                       §
 individually and on behalf of all others        §
 similarly situated,                             §
                                                 §          Civil Action No. 4:19-cv-00507
        Plaintiffs,                              §
                                                 §
 v.                                              §
                                                 §
 THE BOEING COMPANY and                          §
 SOUTHWEST AIRLINES CO.,                         §
                                                 §
        Defendants.                              §

                      STIPULATED PROTECTIVE ORDER REGARDING
                      CONFIDENTIAL AND PRIVILEGED MATERIALS

       The Parties to the above-captioned matter (the “Action”), through their undersigned

counsel of record, stipulate and agree under Rule 26(c) of the Federal Rules of Civil Procedure,

and the Court hereby ORDERS upon a finding of good cause, that this Stipulated Protective Order

(the “Order” or “PO”) shall govern the disclosure and use of confidential and privileged

information in this Action.

                                I. DEFINITIONS GENERALLY

       1.      The following terms are hereby defined as follows:

               a.       Parties. The term “Party” means any plaintiff or defendant in this Action.
                        “Parties” means any combination of plaintiffs or defendants in this Action.

               b.       Non-Party. The term “Non-Party” means any individual, corporation,
                        association, or other entity that is not a Party.
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 2 of 25 PageID #: 2306




            c.    Producing Non-Party. The term “Producing Non-Party” means any
                  Non-Party that produces information in this Action pursuant to subpoena or
                  otherwise at the request of a Party.

            d.    Designating Party. The term “Designating Party” means a Party or
                  Non-Party that designates Material as Protected/Controlled Material under
                  the terms of this Order.

            e.    Receiving Party. The term “Receiving Party” means a Party that receives
                  Material designated as Protected/Controlled Material under the terms of this
                  Order.

            f.    Document. The term “Document” is intended to be comprehensive and
                  includes any and all materials in the broadest sense contemplated by Rule
                  34 of the Federal Rules of Civil Procedure, and includes all written, oral,
                  recorded, or graphic material, however produced or reproduced, including
                  the following: all written or printed matter of any kind (including the
                  originals and all non-identical copies thereof, whether different from the
                  originals by reason of any notation made on such copies or otherwise);
                  electronically stored information, software, and other computer data,
                  including information stored in a computer or mobile device at any time; all
                  graphic or manual records or representations of any kind, including
                  photographs, microfiche, microfilm, videotape, records, and motion
                  pictures; electronic, mechanical, or electric records or representations of
                  any kind, including cassettes, discs, magnetic cards and recordings, optical
                  and other media; and all drafts, alterations, modifications, changes, and
                  amendments to any of the foregoing.

            g.    Privilege. The term “privilege” means the attorney-client privilege, the
                  work-product doctrine, the common-interest doctrine, or any other
                  privilege, protection, or immunity recognized by law.

            h.    Material. The term “Material” means any Document, “electronically
                  stored information” (“ESI”) (as that phrase is used in Federal Rule of Civil
                  Procedure 34), tangible object, discovery response, transcript, or other
                  information regardless of the medium or manner generated, stored, or
                  maintained.

            i.    Confidential Material. The term “Confidential Material” refers to any
                  Material that contains confidential or proprietary commercial information,
                  research and development information, commercially sensitive process or
                  product information, trade secrets, non-public and confidential board
                  meeting minutes and commercially sensitive board materials, non-public
                  and confidential communications with government regulatory
                  bodies, negotiation strategies, non-public and confidential commercial
                  agreements, non-public and confidential technical, sales, pricing, or other
                  commercially sensitive information (including data relating to strategic

                                          -2-
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 3 of 25 PageID #: 2307




                  plans, confidential data received from a Non-Party under a current
                  Non-Disclosure Agreement, and confidential settlement negotiations and
                  settlement agreements), or highly personal information of a Party or
                  Non-Party that is considered confidential information and not disclosed to
                  the public by that Party or person and that does not fall under a higher
                  designation in this Order. By including this definition in the Order, no Party
                  is waiving any right to contend that Material meeting this definition:
                  (a) does not exist; (b) is irrelevant or is not reasonably calculated to lead to
                  the discovery of admissible evidence; or (c) is otherwise not discoverable.

            j.    Competitor. The term “Competitor” means a Designating Party’s existing
                  or likely potential business competitor, supplier, customer, or related person
                  or entity thereof who, by receiving Confidential Material, may gain a
                  competitive advantage in its business and thereby injure the Designating
                  Party. Plaintiffs hereby represent that none of the Plaintiffs is a Competitor
                  of Southwest or Boeing or an employee of a Competitor of Southwest or
                  Boeing, and Plaintiffs further commit to notifying Defendants if the
                  Plaintiffs’ circumstances change so as to become a Competitor. For
                  purposes of this Protective Order only, Boeing and Southwest are not
                  considered Competitors of each other except with regard to the narrow
                  scope of matters covered by “Highly Confidential—Outside Counsel Only
                  Material.”

            k.    Highly Confidential—Attorneys’ Eyes Only Material. The term “Highly
                  Confidential—Attorney’s Eyes-Only Material” or “Highly Confidential—
                  AEO Material” means any Material that meets the definition of Confidential
                  Material and that: (i) is the subject of reasonable efforts to maintain its
                  secrecy by the Designating Party; (ii) is sufficiently valuable or sensitive to
                  afford a potential or actual business advantage over others; and (iii) is of
                  such a nature that disclosing such Material is reasonably believed to lead to
                  a material injury to the business, commercial, competitive, or financial
                  interests of the Designating Party. By way of example and not limitation,
                  Highly Confidential—AEO Material, to the extent that it otherwise meets
                  the criteria of the first sentence of this sub-paragraph 1(k), may include the
                  following: (a) trade secrets; (b) non-public and confidential board meeting
                  minutes and commercially sensitive board materials; (c) non-public and
                  confidential communications with government regulatory bodies;
                  (d) negotiation strategies; (e) non-public and confidential commercial
                  agreements; and (f) non-public and confidential technical, sales, pricing, or
                  other commercially sensitive information (including data relating to
                  strategic plans, confidential data received from a Non-Party under a current
                  Non-Disclosure Agreement, and confidential settlement negotiations and
                  settlement agreements). Highly Confidential—AEO Material may include,
                  without requiring any other qualifying element detailed above, personally
                  identifiable information (such as social security numbers and other tax
                  identification numbers, passport or drivers’ license numbers, frequent flyer
                  numbers, credit card numbers, and personal health information). By
                                           -3-
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 4 of 25 PageID #: 2308




                  including this definition in the Order, no Party is waiving any right to
                  contend that Material meeting this definition: (a) does not exist; (b) is
                  irrelevant or is not reasonably calculated to lead to the discovery of
                  admissible evidence; or (c) is otherwise not discoverable.

            l.    Highly Confidential—Outside Counsel Only Material. The term
                  “Highly Confidential—Outside Counsel Only Material” or “Highly
                  Confidential—OCO Material” means any Material that meets the definition
                  of Highly Confidential—Attorney’s Eyes Only Material and that is:
                  (a) Defendant Southwest’s internal communications regarding the
                  negotiation of the purchase or sale of commercial aircraft; (b) Defendant
                  Boeing’s internal communications regarding the negotiation of the purchase
                  or sale of aircraft; (c) Defendant Southwest’s internal communications
                  regarding the financial aspects of the resolution of any (i) claims between
                  Boeing and Southwest and (ii) claims related to the 737 MAX aircraft; or
                  (d) Defendant Boeing’s internal communications regarding the financial
                  aspects of the resolution of any (i) claims between Boeing and Southwest
                  and (ii) claims related to the 737 MAX aircraft. By including this definition
                  in the Order, no Party is waiving any right to contend that Material meeting
                  this definition: (a) does not exist; (b) is irrelevant or is not reasonably
                  calculated to lead to the discovery of admissible evidence; or (c) is
                  otherwise not discoverable.

            m.    Highly Confidential Material. The term “Highly Confidential Material”
                  means Material that is “Highly Confidential—AEO Material” or “Highly
                  Confidential—OCO Material.”

            n.    Export-Controlled Material. The term “Export-Controlled Material”
                  means information that is subject to the requirements of the Export
                  Administration Regulations (“EAR”), 15 C.F.R. §§ 730.1, et seq., and/or
                  the International Traffic in Arms Regulations (“ITAR”), 22 C.F.R. §§
                  120.0, et seq. Such material may be contained in documents that a
                  Designating Party furnishes in this case related to dual use commodities,
                  technology, or software, or defense articles. Although Defendants shall
                  make best efforts to designate such information as “Export Controlled
                  Information” in accordance with this Order, information subject to the EAR
                  and ITAR shall at all times remain “Export-Controlled Information”
                  regardless of whether such designation is made, in accordance with federal
                  law. A protective order is warranted, and there is good cause for special
                  treatment of these categories of material because federal law subjects such
                  material to specific rules related to designation, use, access, and disclosure,
                  and imposes civil and criminal penalties for violations. By including this
                  definition in the Order, no Party is waiving any right to contend that
                  Material meeting this definition (a) does not exist, (b) is irrelevant or is not
                  reasonably calculated to lead to the discovery of admissible evidence, or (c)
                  is otherwise not discoverable.

                                           -4-
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 5 of 25 PageID #: 2309




               o.     Protected Material. The term “Protected Material” means Material
                      designated as Confidential Material, Highly Confidential—AEO Material,
                      or Highly Confidential—OCO Material under this Order.

               p.     Protected/Controlled Material.         The term “Protected/Controlled
                      Material” means Material designated as Protected Material or
                      Export-Controlled Material under this Order.

               q.     Southwest. The term “Southwest” means Defendant Southwest Airlines
                      Co.

               r.     Boeing. The term “Boeing” means Defendant The Boeing Company.

               s.     Plaintiff. The term “Plaintiff” means any and each of the named plaintiffs
                      in this action.

               t.     Acknowledgment.       The term “Acknowledgment” means the
                      Acknowledgment of Stipulated Protective Order attached hereto as Exhibit
                      A.

               u.     NDA. The term “NDA” means the Non-Disclosure Agreement attached
                      hereto as Exhibit B.

               v.     Person Associated With Protected Material. The term “Person
                      Associated With Protected Material” means a person that the
                      Protected/Controlled Material indicates, on its face or in its metadata, is the
                      author, creator, producer, addressee, source, or recipient of such
                      Protected/Controlled Material. This definition also includes any person
                      whose formal or informal name, title, identifying information, statements,
                      communications, or actions are mentioned, discussed, or referred to in such
                      Protected Material as indicated by the Protected Material expressly or
                      through reasonable inference.

                                 II. GENERAL PROVISIONS

       2.      Scope. This Order governs all Material disclosed during the course of this Action

in any form and for any purpose, including for the purposes of responding to discovery requests,

responding to disclosure obligations under the Federal Rules of Civil Procedure and the Local

Rules of the Court, providing testimony, and filing briefs or pleadings with the Court.

       3.      Designating Protected/Controlled Material. Any Party or Producing Non-Party

may designate Material as Confidential, Highly Confidential—AEO Material, or Highly

Confidential—OCO Material, and/or Export-Controlled Material. By so designating any Material,
                                               -5-
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 6 of 25 PageID #: 2310




a Party or Producing Non-Party shall be making a representation to the Court that its counsel

believes in good faith that the information properly deserves such designation. A Designating

Party shall mark each page of Material containing Protected/Controlled Material with the

appropriate designation, unless the Material is produced as a native file, in which case the file

name shall include the designation. If only a portion of Material is entitled to protection under this

Order, then only such portion may be designated as Protected/Controlled Material.

       4.      Objections to Confidentiality Designations or Treatment. A Party may at any

time in good faith object to the designation of any Material as Protected/Controlled Material by

providing a written objection to the Designating Party. The written objection must specify by

Bates or deposition transcript page number of the Material challenged and include a brief statement

of the legal or factual basis for each objection. The Parties shall meet and confer to discuss the

objection within five business days (unless otherwise agreed to by the Parties in writing). If the

Parties cannot reach agreement as to the designation, the objecting Party may move the Court for

an order determining whether such Material has been properly designated. The Designating Party

shall bear the burden of establishing that the designated Material is properly designated. Pending

a decision from the Court, the challenged Material shall be treated as having been properly

designated by the Designating Party, and a Party seeking to submit the Protected/Controlled

Materials to the Court must file such Materials under seal.

       5.      Material shall not be entitled to a Protected Material designation where the

Material: (a) was properly and lawfully made available in the public domain at the time of its

designation; (b) entered the public domain without violation of this Order by any Party or person

subject to this Order after its designation as Protected Material; or (c) was legally obtained by the

Receiving Party from a source other than the Designating Party without limitations on its use or


                                                -6-
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 7 of 25 PageID #: 2311




disclosure in this Action.   Nothing in this Order precludes any Party from challenging a

confidentiality designation on any other ground under applicable law.

            III. DISCLOSURE OF PROTECTED/CONTROLLED MATERIAL

       6.     General Provisions. The following applies to all Protected/Controlled Material:

              a.      Before any Protected Material is disclosed to any person identified below
                      in Paragraph 7(f)-(h), such person shall be provided with a copy of this
                      Order and shall execute the Acknowledgment.

              b.      Before any Export-Controlled Material is disclosed to any person, such
                      person shall be provided with a copy of this Order and shall execute the
                      NDA. Outside counsel shall retain the original copies of executed
                      Acknowledgment and NDA forms and need not disclose who has executed
                      them during the course of this Action, unless the Court orders otherwise.

              c.      Before disclosing Protected Material to any authorized person who is a
                      Competitor (or an employee of a Competitor), except in connection with a
                      deposition (which circumstance is governed by Paragraph 18 hereof), the
                      Party wishing to make such disclosure shall give at least five business days’
                      notice in writing to the Designating Party, stating the names and addresses
                      of the person(s) to whom the disclosure will be made, and identifying with
                      particularity the documents to be disclosed (e.g., providing a list of the Bates
                      numbers of the documents). If, within the five-day period, a motion is filed
                      objecting to the proposed disclosure (or a Party uses the Court’s dispute
                      hotline), disclosure is not authorized unless and until the Court orders
                      otherwise.

              d.      Any persons receiving Protected/Controlled Material shall not reveal or
                      discuss such information to or with any person who is not entitled to receive
                      such information, except as set forth herein.

              e.      Nothing in this Order shall limit the ability of any Party or Non-Party to
                      disclose to any person its own Protected Material produced or designated in
                      this Action.

       7.     Confidential Material. Except as otherwise provided in this Order, Confidential

Material may be disclosed only to:

              a.      The Parties (including their directors, officers, internal legal counsel, and
                      employees);

              b.      The Parties’ counsel, which shall include (i) the Parties’ outside counsel,
                      and (ii) attorneys, paralegals, clerical staff, support personnel, and vendors

                                               -7-
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 8 of 25 PageID #: 2312




                      working under the supervision or direction of such counsel who are directly
                      involved in or assisting in this Action (including outside vendors or
                      contractors, such as vendors engaged in one or more aspects of copying,
                      organizing, filing, coding, converting, storing or retrieving data, or
                      designing programs for handling data connected with this Action, including
                      the performance of its duties in relation to a computerized litigation support
                      system);

              c.      The Court and all persons assisting the Court in the Action, including clerks,
                      special masters, mediators, and court reporters;

              d.      Any court reporters or videographers attending a deposition;

              e.      Any person to whom the Designating Party agrees in writing disclosure may
                      be made without execution of the Acknowledgment;

              f.      Any person not otherwise entitled to receive such information to whom the
                      Designating Party agrees in writing disclosure may be made on the
                      condition that such person has executed the Acknowledgment;

              g.      Any person retained as a consultant or expert by any Party for the purposes
                      of this Action and principals and employees of the firms with which
                      consultants or experts are associated and who are directly involved and
                      assisting in this Action;

              h.      Any Person Associated With Protected Material, but disclosure may only
                      be made with regard to the Protected Material associated with that person;

              i.      Any person hereafter designated by further order of the Court; and

              j.      Any person testifying as a witness at a deposition, hearing, or trial, or other
                      proceeding in the Action subject to any applicable additional requirements
                      set forth under Paragraph 18.

       With respect to Export-Controlled Material, the persons in categories (a)-(j) must be U.S.

Persons or otherwise permitted access to such information under U.S. law.

       8.     Highly Confidential—Attorneys’ Eyes Only Material. Except as otherwise

provided in this Order, Highly Confidential—AEO Material may be disclosed only to:

              a.      Persons identified in Paragraphs 7(b)–(j); and

              b.      Four In-House Designees of each of Boeing and Southwest, as defined in
                      Paragraph 13 below, and subject to the conditions specified in
                      Paragraph 13, as well as the paralegals, clerical staff, and support personnel
                      who are (i) working under the supervision or direction of those In-House
                                               -8-
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 9 of 25 PageID #: 2313




                      Designees, and (ii) directly involved in or assisting in this Action.
                      Notwithstanding the forgoing sentence, any Material previously disclosed
                      by one Defendant to the other Defendant but subsequently designated by a
                      Defendant as Highly Confidential—AEO Material may be disclosed to
                      anyone who is a current employee of the other Defendant at the time of
                      disclosure pursuant to this paragraph.

       With respect to Export-Controlled Material, the persons in the above categories of this

paragraph 8 must be U.S. Persons or otherwise permitted access to such information under U.S.

law.

       9.      Disclosure of Highly Confidential—AEO Material to any person identified above

in Paragraph 7(j) shall be governed by Paragraph 18 below.

       10.     Highly Confidential—Outside Counsel Only Material. Except as otherwise

provided in this Order, Highly Confidential—OCO Material may be disclosed only to:

               a.     Persons identified in Paragraphs 7(b)–(j);

       With respect to Export-Controlled Material, the persons in above categories of this

paragraph 10 must be U.S. Persons or otherwise permitted access to such information under U.S.

law.

       11.     Disclosure of Highly Confidential—OCO Material to any person identified above

in Paragraph 7(j) shall be governed by Paragraph 18 below.

       12.     Counsel for a Receiving Party may believe that to adequately prepare its case, it

must show certain Highly Confidential Material to persons not authorized by this Order to see such

Material. In such event, counsel shall identify the Material to the Designating Party by Bates or

deposition transcript page number and identify the additional personnel to whom it wishes to

disclose the Material. The Designating Party will provide a good faith response concerning its

willingness (or lack of willingness) to permit the Material to be shown to the Receiving Party’s

additional personnel within five business days. If the Designating Party is unwilling to permit the

                                               -9-
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 10 of 25 PageID #: 2314




 additional personnel to see the Material, the Receiving Party may then raise the matter with the

 Court.

          13.     In-House Designees. Boeing and Southwest may each designate four in-house

 counsel that do not participate in competitive decision-making 1 for issues relating to another Party

 or the issues in this Action, and who shall be permitted to review Highly Confidential—AEO

 Material (“AEO In-House Designees”) under the following conditions:

                  a.       Each AEO In-House Designee shall be provided with a copy of this
                           Stipulated Protective Order and shall execute the Acknowledgment before
                           gaining access to any Highly Confidential—AEO Material;

                  b.       The AEO In-House Designees shall not use the Highly Confidential—AEO
                           Material disclosed to them for any purpose other than this Action; and

                  c.       The AEO In-House Designees shall not disclose the contents of, or any
                           detailed summary of, Highly Confidential—AEO Material with anyone that
                           is not permitted to review such Material under the terms of this Order.

          14.     Within five business days of executing this Order, Boeing and Southwest shall each

 exchange with each other a list of their In-House Designees. The list shall include each In-House

 Designee’s corporate title within the Defendant’s organization. Upon service of the designation,

 Boeing and Southwest must, within ten business days and in writing, consent or object to the

 designation of the other Defendant’s In-House Designees. If one Defendant objects to another

 Defendant’s designation of an In-House Designee, it will inform the Designating Party in writing

 of its objections and the bases therefor. The Defendants will endeavor in good faith to resolve any

 such objection, but if the Defendants are unable to reach resolution within five business days after

 service of the written objection, the Designating Party may raise the matter with the Court. No

 Highly Confidential—AEO Material (per the limitations set out above) shall be disclosed to an In-



 1
  See U.S. Steel Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984); Brown Bag Software v. Symantec Corp., 960
 F.2d 1465 (9th Cir. 1992).
                                                      - 10 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 11 of 25 PageID #: 2315




 House Designee before final resolution of any objection. Boeing and Southwest may each change

 its In-House Designees by serving written notice of such change on the other Defendants’ counsel

 of record. Any such designee being removed from access must return or destroy all Highly

 Confidential Material in his or her possession. The same consent and objection process provided

 above shall apply to any change of In-House Designee.

        15.       Unless otherwise agreed to by the Parties or further ordered by the Court,

 Protected/Controlled Material produced in this Action may be used only in this Action (including

 any appeal), and may not be used in any other action, proceeding, or arbitration or used for any

 purpose unconnected to this Action. However, to the extent Material is properly filed on the public

 docket for this Action or otherwise public (and made public without a violation of this Order by a

 person subject to this Order), any Party may use that Material, as-filed, for any purpose. Nothing

 in this paragraph shall limit the ability of a Party to seek permission from the Court to use Materials

 produced in this Action for a purpose unconnected with this Action, as long as the Designating

 Party has notice and an opportunity to be heard prior to the Court ruling on the Party’s request.

        16.       All Protected/Controlled Material (including any summaries, abstracts, or other

 related information that includes, discusses, summarizes, or refers to any Protected/Controlled

 Material) shall be kept in a secure location that is under the control of a person authorized by this

 Order to receive such information.

        17.       Export-Controlled Material. The handling of “Export-Controlled Material” shall

 be as follows:

                  a.     Disclosure of “Export-Controlled Material.”          The Parties have a
                         responsibility to ensure that Export-Controlled Material in their possession,
                         custody or control is used in accordance with U.S. law, including EAR, 15
                         C.F.R. §§ 730.0, et seq. and/or ITAR, 22 C.F.R. §§120.1, et seq.). To
                         prevent unauthorized use of Export-Controlled Material, the Parties agree
                         to follow the procedure outlined in this paragraph.

                                                 - 11 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 12 of 25 PageID #: 2316




                   (i)       Counsel or other individuals authorized to receive Export-Controlled
                             Material will not disclose, export, or transfer, in any manner, Export-
                             Controlled Material to any foreign person except as permitted by U.S.
                             law, and will not transport any such document outside of U.S. territory,
                             without prior written approval of the Bureau of Industry and Security,
                             the United States Department of State, or other appropriate U.S.
                             government department or agency except as permitted by U.S. law. Use
                             or access outside of the U.S. or by Non-U.S. persons within the U.S.
                             may require a license from the U.S. Department of State in accordance
                             with ITAR or from the U.S. Department of Commerce in accordance
                             with the EAR. The Party producing the documents accepts no liability
                             on behalf of the Recipient for the procurement of or expense of such
                             license, or in the event the Recipient discloses controlled information or
                             violates the EAR or ITAR. Diversion of any technical data subject to
                             the ITAR or EAR to any (i) person, (ii) entity, (iii) country or (iv) any
                             entity located or incorporated in a country, that is on any denied party
                             list or list of sanctioned countries, pursuant to either the EAR, ITAR or
                             any regulations and orders administered by the Treasury Department’s
                             Office of Foreign Assets Control Regulations (31 CFR Chapter V) is
                             prohibited.

                  (ii)       The Parties will redact all portions of all publicly filed Documents
                             containing Export-Controlled Materials and will request that the Court
                             seal all Documents that contain unredacted Export-Controlled Material
                             that are required to support a pending motion before the Court.

             b.           Access to Export-Controlled Material. The Parties and the Court have a
                          responsibility to ensure that access to Export-Controlled Material in their
                          possession, custody or control is restricted to authorized persons in
                          accordance with U.S. law, including EAR, 15 C.F.R. §§ 730.0, et seq.
                          and/or ITAR, 22 C.F.R. §§120.1, et seq.). To prevent unauthorized access
                          of Export-Controlled Material, the Parties agree to follow the procedure
                          outlined in this paragraph.

                   (i)       All Documents containing Export-Controlled Material shall be placed
                             in a secure file or room with access limited to those persons identified
                             in paragraphs 7, 8, and 10 of this Protective Order who are U.S. Persons.

                  (ii)       If Documents containing Export-Controlled Material are scanned and
                             stored in a computer or loaded to a document review platform or
                             software, access to such electronic files shall be restricted and limited
                             to those persons identified in paragraphs 7, 8, and 10 of this Protective
                             Order who are U.S. Persons.

                  (iii)      In the event that counsel or another individual authorized to receive
                             Export-Controlled Material anticipates that Export-Controlled Material
                             will be disclosed to the Court, including at any hearing or at trial, the
                                                 - 12 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 13 of 25 PageID #: 2317




                             Parties agree to confer and, if necessary, to discuss with the Court the
                             proper safeguards to avoid an export violation.


     IV. USE OF PROTECTED/CONTROLLED MATERIAL BY A PARTY IN THIS
                               ACTION

       18.   Depositions.

             a.           From the date of a deposition until 30 calendar days after receipt of a final
                          deposition transcript, such transcript shall be deemed Highly
                          Confidential—AEO Material in accordance with this Order unless the
                          Parties otherwise agree, after which 30-day period this presumptive
                          designation shall lapse. However, a Party (or Non-Party who was the
                          witness at such deposition) may, prior to the expiration of such 30-day
                          period designate, in the manner set forth herein, such portions of the
                          transcript that the Party or witness in good faith believes constitute
                          Confidential Material, Highly Confidential—AEO Material, Highly
                          Confidential—OCO Material, and/or Export-Controlled Material. The 30-
                          day period may be extended or shortened by written agreement of the
                          Parties. The designation by a Party or witness of any portion of a transcript,
                          exhibit, or recording as Protected Material shall be made in writing and
                          served upon all counsel of record and the relevant court reporter. Any
                          designation of any portion of any transcript shall be treated as a designation
                          of such portion of the corresponding video and vice-versa. Nothing in this
                          paragraph shall abridge or affect any Party’s right, pursuant to Paragraph 3,
                          to at any time object in good faith to the designation of any Material as
                          Protected Material.

             b.           Subject to the terms of this Order and the Federal Rules of Civil Procedure,
                          any Party may use Confidential Material in the course of a deposition.

             c.           A Party may not use Highly Confidential Material in an examination of a
                          witness at a deposition, unless:

                   (i)           The witness is authorized by a separate provision of this Order to
                                 see Highly Confidential Material;

                  (ii)           the witness is a person who the examining Party has a good faith
                                 reason to believe has or had lawful access to, and did access, the
                                 specific Material containing the Highly Confidential Material to be
                                 disclosed;

                  (iii)          the witness is a current employee of the Designating Party;




                                                  - 13 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 14 of 25 PageID #: 2318




                  (iv)           the witness is a former employee of the Designating Party who had
                                 access to the specific Material containing the Highly Confidential
                                 Material to be disclosed; or

                  (v)            the witness (a person or a 30(b)(6) representative of an entity) is a
                                 Competitor of the Designating Party, but only if such witness is
                                 expressly mentioned, discussed or referred to by actual name in the
                                 Material with respect to such Highly Confidential Material, and then
                                 such witness shall be shown only those portions of the Material
                                 referencing such witness or entity and such other portions necessary
                                 to provide context.

             d.          Absent any of these circumstances or order of the Court, the Party wishing
                         to use Highly Confidential Material in an examination of a witness must
                         obtain consent from the Designating Party, and such consent may not be
                         unreasonably withheld. Nothing in this Paragraph 18 shall be construed as
                         to limiting the Designating Party’s ability to object to the use of specific
                         Protected Material at a deposition and availing itself of the Court’s
                         discovery hotline to resolve any disputes about whether the requirements of
                         this paragraph are met or whether additional protections or restrictions are
                         needed under the particular circumstances of any deposition.

             e.          Any Party may use Export-Controlled Material in an examination of a
                         witness at a deposition, provided that the witness is authorized under U.S.
                         Law to view such information.

             f.          Before any Protected/Controlled Material is disclosed to any witness at
                         deposition, such witness shall be provided with a copy of this Order and
                         asked to execute the Acknowledgment and/or NDA (as appropriate). In the
                         event that such witness refuses to execute the Acknowledgment and/or
                         NDA, the counsel seeking to use the Protected/Controlled Material shall
                         seek approval from the Court, through use of the discovery hotline or
                         otherwise, before using the Protected/Controlled Material with the witness.

             g.          To the extent a Party desires to show a witness noticed for a deposition any
                         Protected Material in advance of the deposition and the disclosure of the
                         Protected Material is not otherwise authorized by this Order, then the Parties
                         shall meet and confer on the issue and present any unresolved disputes to
                         the Court.

       19.   Use in Filings, in Hearings, and at Trial.

             a.          Prior to any hearings and/or trial in this action, counsel for the Parties shall
                         meet and confer to negotiate a proposal regarding the treatment of
                         Protected/Controlled Material to be used at such hearing or trial.



                                                  - 14 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 15 of 25 PageID #: 2319




             b.   Regarding the treatment of Protected/Controlled Material at trial, the Parties
                  should be prepared to address this issue at the final pre-trial conference.

             c.   Regarding the treatment of Protected/Controlled Material at hearings (or
                  other court proceedings), if a Party desires to use a Designating Party’s
                  Protected/Controlled Material that was not filed as an exhibit to the
                  Motion/Opposition/Reply/Surreply (or any related briefing) at issue in the
                  hearing, it shall notify the Designating Party of its intent to use such
                  Material at least five business days before the hearing. If no agreement can
                  be reached regarding the use of such Material at the hearing, then the Court
                  shall rule on the use of such Material before it is used in open court. If a
                  Party desires to use Protected/Controlled Material that was filed as an
                  exhibit to the Motion/Opposition/Reply/Surreply (or any related briefing)
                  at issue in the hearing, then it shall notify the Designating Party before such
                  Material is used in open court and give the Designating Party an opportunity
                  to object to such use. Ultimately, the determination of the treatment of
                  Protected/Controlled Materials at such hearing or trial will be determined
                  by the Court.

             d.   The Parties are authorized to file under seal any Protected/Controlled
                  Material (including any pleadings, motions, or other papers disclosing
                  Protected/Controlled Material). All Protected/Controlled Material that is
                  filed with the Court, and any pleadings, motions or other papers filed with
                  the Court disclosing any Protected/Controlled Material, shall be filed by a
                  Party with a Certification of Authorization to Seal such
                  Protected/Controlled Material and kept under seal until further order of the
                  Court. Pursuant to the local rules, within 48 hours of such filing, the filing
                  Party shall file a public version with redactions of only those portions that
                  contain Protected/Controlled Material. Where possible, only confidential
                  portions of exhibits filed with the Court shall be filed under seal. Nothing
                  in this Order requires that any such information be maintained under seal
                  by the Court. To the extent a Party desires to file Material under seal that
                  is not Protected Material, the local rules shall govern the procedure for
                  sealing such Material.

             e.   Nothing in this Order precludes any Party or member of the public at any
                  time from challenging the sealing or redacting of any filed Materials or any
                  portion thereof, from challenging the closure of the Court to the public
                  during any hearing or trial, or from seeking the permission of the Court to
                  unseal or unredact any filed Materials or any portion thereof or to prevent
                  the closure of the Court during any hearing or trial. In such instances the
                  Designating Party shall have the burden of demonstrating the propriety of
                  filing under seal or with redaction or of the closure of the Court.

           V. REQUEST FOR CURE OF UNAUTHORIZED DISCLOSURES



                                          - 15 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 16 of 25 PageID #: 2320




        20.     Any Party or Producing Non-Party that becomes aware of any unauthorized

 disclosure of Protected/Controlled Material or any breach of this Order shall promptly give notice

 to the Designating Party of such circumstances, including a reasonable description of the

 circumstances that led to the unauthorized disclosure. Upon receipt of such notice, the Designating

 Party may seek such other relief as is appropriate. In any event, the Party or Producing Non-Party

 that made the unauthorized disclosure shall immediately use its best reasonable efforts to retrieve

 such information and to prevent further disclosure.

  VI. SUBPOENAS COMMANDING PRODUCTION OF PROTECTED/CONTROLLED
                            MATERIAL

        21.     If any Receiving Party receives a subpoena, civil investigative demand, or other

 compulsory process commanding the production of a Designating Party’s Protected/Controlled

 Material (“Process”), the Receiving Party shall promptly notify the Designating Party in writing

 (including, but not limited to, by e-mail), and in any event, such notice must be given: (a) within

 five business days after the Receiving Party is served with such Process, or (b) if the Process is

 received less than five business days before the return date of the Process, then promptly upon

 receipt of the Process. The written notice from the Receiving Party must include a copy of the

 Process and note the return date for the Process (if not identified in the copy of the Process). The

 Designating Party shall promptly inform the Receiving Party either that it does not object to

 production of the Protected/Controlled Material or that it will seek Court protection to prevent the

 production. If the Designating Party fails to provide the subpoenaed Receiving Party with a

 response within the earlier of three business days of receipt of notice or the return date of the

 Process, then the subpoenaed Receiving Party may produce the Protected/Controlled Material. In

 the event that the Designating Party informs the Receiving Party that it will seek Court protection

 to prevent the production, and promptly does so in light of the return date of the Process, the

                                                - 16 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 17 of 25 PageID #: 2321




 Receiving Party shall not produce any Protected/Controlled Material without the prior written

 consent of the Designating Party unless required by a court or governmental or quasi-governmental

 body. The Designating Party shall bear the burden and expense of seeking protection for its

 Protected/Controlled Material.

     VII. PRODUCTION OF PROTECTED/CONTROLLED MATERIAL WITHOUT
                             DESIGNATION

        22.     The production of Protected/Controlled Material without a Protected Material

 designation shall not be deemed a waiver or impairment of any claim of protection of the

 confidential nature of any such Material, unless the Protected Material consists of deposition

 testimony designated as set forth in Paragraph 18.

        23.     Upon a Party’s or Producing Non-Party’s discovery that its Material was not

 correctly designated, that Party or Producing Non-Party shall provide notice to the other Parties of

 the revised designation. The Party or Producing Non-Party shall then have five business days in

 which to produce a replacement copy of the newly designated or re-designated Material with the

 appropriate confidentiality mark. The Material shall be produced with an overlay load file

 referencing the original Bates number and including metadata field indicating the confidential

 status of the Material. If the reproduced Material is stamped with a new Bates number, the load

 file shall include a cross-reference field to the original Bates number. Any Party may object to

 any designation, including any belated re-designation, at any time but the re-designation shall

 remain in effect until the objection is ruled on by the Court.

        24.     Additionally, upon notice that any Protected/Controlled Material has not been

 appropriately designated and receipt of the reproduced Material with the re-designated

 confidentiality stamp, the Receiving Party shall: (a) make reasonable efforts to return or destroy

 all prior iterations of such newly designated or re-designated Materials; (b) thereafter treat the

                                                - 17 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 18 of 25 PageID #: 2322




 Materials consistent with the re-designated level of confidentiality; and (c) make a reasonable,

 good-faith effort to ensure that any analyses, memoranda, or notes that were generated based upon

 such Material before its re-designation shall promptly be treated in conformity with any such

 re-designation.     No Party is deemed to violate this Order if, prior to notification of any

 re-designation, Protected/Controlled Material has been disclosed or used in a manner inconsistent

 with the re-designation. If Protected/Controlled Material is already a part of the public record, it

 is the responsibility of the Party who changed the designation to move the Court for appropriate

 relief.

           Regardless of when the re-designation occurs, any Receiving Party may challenge the

 re-designation under the procedures set forth in this Order.

                      VIII. PRODUCTION OF PRIVILEGED, PROTECTED,
                     OR OTHER MATERIAL IMMUNE FROM DISCOVERY

           25.     The Parties recognize that certain Material relevant to the claims and defenses in

 this case may be protected by, and subject to a claim of, Privilege. Pursuant to Federal Rule of

 Evidence 502(d), if, in connection with this Action, a producing Party inadvertently produces or

 discloses information subject to any Privilege (“Inadvertently Produced Information”), such

 disclosure or production shall be without prejudice to the producing Party’s claim that such

 information is privileged under an applicable Privilege, and no producing Party shall be held to

 have waived any rights by such inadvertent production or disclosure, so long as the producing

 Party promptly provides notice to all Parties of the production of Inadvertently Produced

 Information. Within two business days of providing notice, the producing Party shall provide

 privilege log entry/entries covering such Inadvertently Produced Information. Specifically, the

 provisions of Federal Rule of Evidence 502(b)(2) and (b)(3) are inapplicable to the production of

 Inadvertently Produced Information in this Action. Once a producing Party provides the notice to

                                                 - 18 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 19 of 25 PageID #: 2323




 the other Parties regarding the production of Inadvertently Produced Information, the other Parties

 shall: (a) (i) promptly return the Inadvertently Produced Information along with all duplicates in

 paper form, (ii) remove any electronic version of the Inadvertently Produced Information from its

 electronic databases, (iii) provide a certification of counsel that all such Inadvertently Produced

 Information has been returned or destroyed; and (b) not duplicate the privileged information or

 distribute the privileged information by any means other than returning it to the Producing Party

 (if needed). Nothing in this Paragraph or Order curtails a Party’s right to challenge the propriety

 of a designation or privilege assertion with the Court.

        26.     If a Party receives Material that reasonably appears to be subject to a Privilege and

 to have been provided through inadvertence, the Party must refrain from examining the Material

 any further and shall promptly notify the producing Party in writing that the Party possesses such

 Material.

        27.     In connection with any motion or dispute before the Court regarding the designation

 of Material as subject to a Privilege, nothing in this Order shall prohibit any Party from describing

 such Material in such a manner as does not violate the Privilege.

                             IX. MISCELLANEOUS PROVISIONS

        28.     Nothing contained in this Order shall be construed as an admission that any

 Material or information, or any testimony relating to such Material or information, is or would be

 admissible in evidence in this Action or in any other proceeding.

        29.     No Party may withhold relevant Material from discovery on the ground that it

 requires protection greater than that afforded by this Order. If a Party believes greater protection

 is needed, that Party must move for an order providing such special protection promptly after

 identifying the Material as Material that is relevant or otherwise required to be produced. Nothing


                                                - 19 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 20 of 25 PageID #: 2324




 herein prevents the Parties from reaching an agreement without Court involvement that such

 additional protection is warranted and agreeing on new terms of disclosure that apply thereto.

        30.     Nothing contained in this Order shall affect the rights of the Parties or Producing

 Non-Parties to object to discovery, nor shall it relieve a Party or Producing Non-Party of its

 obligation to properly respond or object to discovery requirements or requests, nor shall it preclude

 any Party or Producing Non-Party from seeking further relief or protective orders from the Court

 as may be appropriate under the Federal Rules of Civil Procedure.

        31.     The Parties reserve all rights to apply to the Court for any order modifying this

 Order. Any Party or Producing Non-Party seeking further confidentiality protection may petition

 the Court for a separate order governing disclosure of its information.

        32.     Nothing contained in this Order shall affect the ability of the Parties to alter by

 agreement the time periods set forth in this Order.

        33.     When serving subpoenas on Non-Parties, a copy of this Order (including Exhibits

 A and B) shall be included with the subpoena, and the subpoena shall expressly incorporate by

 reference the terms of this Order.

        34.     The provisions of this Order shall survive the conclusion of the Action.

                              X. COMPLETION OF LITIGATION

        35.     Within 90 calendar days, or a reasonable period mutually negotiated after the

 resolution of the Action (including resolution of all appellate proceedings or resolution of any

 motions arising out of this proceeding relating to third parties still pending after resolution of the

 Action), all Materials (including copies) produced or supplied by a Party or Producing Non-Party

 that contain Protected/Controlled Material shall be either returned to the Party or Producing

 Non-Party who produced or supplied the Protected/Controlled Material, as the case may be, or

 destroyed. Upon request of the Party who produced or supplied the Protected/Controlled Material,
                                                 - 20 -
    Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 21 of 25 PageID #: 2325




     all counsel of record who received such Materials shall certify compliance herewith and shall

     deliver the same to counsel for the Party who produced or supplied the Protected/Controlled

     Material. The following Materials are exempt from the obligation to destroy, to the extent the

     Protected/Controlled Materials are in the possession of outside counsel or an AEO In-House

     Designee:

                    •   Deposition transcripts and exhibits;

                    •   Trial exhibits;

                    •   Transcripts of hearings or trial proceedings;

                    •   Expert reports;

                    •   Work product prepared by experts or consultants;

                    •   Attorney-work product, such as drafts of pleadings, internal memos, email

                        communications internally or with clients regarding case;

                    •   Materials filed with a court or submitted to a mediator; and

                    •   Correspondence with other parties.

     Counsel will store such Confidential Materials as it handles its own confidential materials in the

.    ordinary course of business and take all reasonable measures intended to prevent inadvertent

     dissemination of such Materials.

            36.     This Order may be signed in counterparts.

            IT IS SO ORDERED.
            SIGNED this 10th day of June, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
                                                 - 21 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 22 of 25 PageID #: 2326




                                     - 22 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 23 of 25 PageID #: 2327




                                             EXHIBIT A

                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  DAMONIE EARL, LINDA RUGG, ALESA                  §
  BECK, TIMOTHY BLAKEY, JR.,                       §
  STEPHANIE BLAKEY, MARISA                         §
  THOMPSON, MUHAMMAD MUDDASIR                      §
  KHAN, ELIZABETH COOPER, JOHN                     §
  ROGERS, VALERIE MORTZ-ROGERS,                    §
  and LAKESHA GOGGINS, each                        §
  individually and on behalf of all others         §
  similarly situated,                              §
                                                   §           Civil Action No. 4:19-cv-00507
          Plaintiffs,                              §
                                                   §
  v.                                               §
                                                   §
  THE BOEING COMPANY and                           §
  SOUTHWEST AIRLINES CO.,                          §
                                                   §
          Defendants.                              §

            ACKNOWLEDGEMENT OF STIPULATED PROTECTIVE ORDER
            REGARDING CONFIDENTIAL AND PRIVILEGED MATERIALS

         I certify that I have received a copy of the Stipulated Protective Order (the “Order”) entered
 in the above-captioned case. I further certify that I have read or am otherwise familiar with and
 understand the contents of this Order.

         I understand and agree to comply with the standards and procedures which are set forth in
 the Order. I understand that compliance with these standards and procedures is a condition of
 receipt of Confidential Material and that a failure to comply may constitute contempt of court. I
 agree to consent to jurisdiction of this Court for the purpose of enforcing this Order.

 DATE:                                      NAME (PRINT):

                                            ADDRESS:

                                            TELEPHONE:

                                            SIGNATURE:




                                                 - 23 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 24 of 25 PageID #: 2328




                                           EXHIBIT B

                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  DAMONIE EARL, LINDA RUGG, ALESA               §
  BECK, TIMOTHY BLAKEY, JR.,                    §
  STEPHANIE BLAKEY, MARISA                      §
  THOMPSON, MUHAMMAD MUDDASIR                   §
  KHAN, ELIZABETH COOPER, JOHN                  §
  ROGERS, VALERIE MORTZ-ROGERS,                 §
  and LAKESHA GOGGINS, each                     §
  individually and on behalf of all others      §
  similarly situated,                           §
                                                §          Civil Action No. 4:19-cv-00507
         Plaintiffs,                            §
                                                §
  v.                                            §
                                                §
  THE BOEING COMPANY and                        §
  SOUTHWEST AIRLINES CO.,                       §
                                                §
         Defendants.                            §

                         NON-DISCLOSURE AGREEMENT
                   REGARDING EXPORT-CONTROLLED MATERIALS

        1.      ____________________ acknowledges and understands that Export-Controlled

 Material, as that term is defined by the Stipulated Protective Order and U.S. Law, including the

 Export Administration Regulations (“EAR”), 15 C.F.R. §§ 730, et seq. and/or the International

 Traffic in Arms Regulations ("ITAR"), 22 C.F.R. §§ 120, et seq., provided to me in the matter of

 Earl, et al. v. The Boeing Company and Southwest Airlines Co., Case No. 4:19-cv-00507 (E.D.

 Tex.), are subject to export control under U.S. Law, including the EAR, 15 C.F.R. §§ 730 et seq.,

 and/or ITAR, 22 C.F.R. §§ 120, et seq.

        2.      ____________________ hereby certifies that no attorney of, employee of, or expert

  retained by ____________________ in this matter will knowingly disclose, export, or transfer, in


                                               - 24 -
Case 4:19-cv-00507-ALM Document 132 Filed 06/10/20 Page 25 of 25 PageID #: 2329




 any manner, such Export-Controlled Material to any non-U.S. Person, and will not transport or

 cause to be transported any such Export-Controlled Material outside the territory of the United

 States, without prior written approval of the Bureau of Industry and Security, United States

 Department of State, or other appropriate U.S. government department or agency.

         3.     Any Export-Controlled Material disclosed to ____________________ in this

 matter will be used only for the purposes of litigation in the above-referenced case.

         4.     The attorneys and employees of ____________________ who have access to such

 Export-Controlled Material will be limited to U.S. Persons.

         5.     ____________________ understands that U.S. laws and regulations contain

 provisions for civil fines and administrative penalties for violation of any provision of the EAR or

 ITAR and for criminal fines and/or imprisonment for the willful violation of the EAR or ITAR.




 DATE:                                     NAME (PRINT):

                                           ADDRESS:

                                           TELEPHONE:

                                           SIGNATURE:




                                                - 25 -
